United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0319
Issued: March 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 1, 2017 appellant, through counsel, filed a timely appeal from July 10 and
November 1, 2017 nonmerit decisions of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days has elapsed from OWCP’s last merit decision, dated March 23,
2017, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 7, 2016 C.C., on behalf of appellant who was then a 32-year-old custodial laborer,
filed a traumatic injury claim (Form CA-1) alleging that, on June 18, 2016, she was injured on the
work floor area when driving north from the south expansion area. The cause of injury was
“unknown,” noting that it could not be attributed to a specific event. The Form CA-1 further noted
“[p]ain resulting from bending and twisting.” Under the heading “Nature of injury,” the claim
form noted “Strain Not Applicable Middle Back.” On the reverse side of the claim form, the
employing establishment noted that appellant stopped work on June 18, 2016, that she previously
vocalized that she has back problems, and that there was no evidence of a traumatic event. It
controverted continuation of pay because “no traumatic injury occurred.”
In a July 14, 2016 development letter, OWCP advised appellant to submit additional
factual information, as well as a comprehensive medical report from her treating physician that
included a reasoned explanation as to how the specific work factors or incidents identified by
appellant had contributed to her claimed injury. It provided a questionnaire for her completion
and afforded her 30 days to respond.
OWCP subsequently received a copy of a magnetic resonance imaging (MRI) scan of the
lumbar spine dated June 28, 2016, which revealed mild hypertrophic degenerative changes with
diffuse facet arthropathy, disc herniation at L4-L5, and disc bulge with annular tear at L5-S1. A
June 30, 2016 cervical spine computerized tomography (CT) scan revealed no acute fracture and
reversal of the lordosis centered at C5.
Appellant was treated by Dr. Geoffrey W. Temple, a Board-certified family practitioner, on
July 11, 2016 for neck and low back pain. Dr. Temple reported that she operated a forklift at work
with frequent twisting and experienced neck and low back pain. He noted findings of cervical,
thoracic, and lumbar paraspinous spasm. Dr. Temple diagnosed lumbar disc herniation, lumbar
radiculopathy, cervical disc protrusion, cervical radiculopathy, and cervical and lumbar myositis.
He recommended physical therapy. In a July 18, 2016 attending physician’s report (Form CA-20),
Dr. Temple diagnosed lumbar disc disease with radiculopathy. He noted that appellant was
disabled from June 27, 2016 and referred her for physical therapy.
In a report dated July 19, 2016, Dr. Claude Lessard, a chiropractor, noted that appellant was
disabled from work and noted that the date at which she would be able to resume her normal work
duties was undetermined.
Appellant attended physical therapy on July 29 and August 1, 2016 for the cervical and
lumbar spine.

2

By decision dated August 22, 2016, OWCP denied appellant’s claim, finding that the
evidence submitted was insufficient to establish that an injury occurred in June 18, 2016, as
alleged. It noted that appellant had not responded to its July 14, 2016 factual development
questionnaire.
Appellant subsequently submitted an August 5, 2016 report from Dr. Elizabeth Paterek,
Board-certified in emergency medicine, who examined appellant at an emergency room for
shooting right foot pain which began during water therapy. Dr. Patrerek diagnosed lumbosacral
radiculopathy. OWCP also received reports dated June 21 to August 19, 2016 wherein Dr. Lessard
diagnosed joint subluxations at C3, C4, T6, L4, and L5. A cervical spine MRI scan dated July 1,
2016 revealed mild disc bulges at C3-4, C4-5, C5-6, C6-7, and C7-T1 was also received.
On September 19, 2016 appellant requested a review of the written record. She continued
to submit medical evidence including physical therapy notes dated July 29, 2016 to March 6, 2017,
documenting treatment for herniated lumbar disc.
In an attending physician’s report (Form CA-20) dated August 30, 2016, Dr. Temple noted
that appellant was injured while driving a forklift. He diagnosed cervical and lumbar disc disease
and check a box marked “yes” to the question of whether appellant’s condition was caused or
aggravated by an employment activity.
An electromyogram (EMG) dated September 12, 2016 revealed mild bilateral carpal tunnel
syndrome and mild radiculopathy at L4-L5 affecting the right leg.
In a September 19, 2016 narrative statement, appellant noted that, while driving a forklift
backwards at work on June 18, 2016, she twisted her torso to her limit and rested on the back of
her seat. She indicated that before she drove completely out of that area and back over to retrieve
two smaller boxes she felt pain in her back, but it went away. Appellant continued to drive the
forklift. She subsequently got off the forklift and experienced a stabbing pain in her foot that did
not last long. Appellant reported that her back was not painful, but it was tight and felt heavy, but
she continued to work. She went on break and returned to perform a small amount of work.
Appellant entered the maintenance break area and sat down in a chair. At this time she tried to
stand up and fell back into her chair. Appellant stood up again and walked to a rack and she
“buckled down” and almost fell to the ground, but caught herself. She called a coworker who
helped her to the office where she sat in a chair. Appellant reported her injury to her supervisor,
W.T., and left work.
In reports dated October 24, 2016 and February 15, 2017, Dr. Steven J. Valentino, an
osteopath and Board-certified orthopedic surgeon, examined appellant and noted low back pain at
region of L3 through S1 radiating into the bilateral legs, paresthesias, weakness, and radiating neck
pain. Appellant reported the symptoms began after a work injury on June 18, 2016. She reported
performing her maintenance worker duties and driving a forklift backwards, noting that her body
was twisted to the right for approximately five minutes after which she experienced back pain.
Dr. Valentino noted limited range of motion of the spine, significant spasm on palpation of the
spine, facet synovitis, positive straight leg raises, and intact motor and sensory examination. He
diagnosed low back pain, chronic old strain of the lumbosacral spine, cervical strain, annular tear
of lumbar disc, and facet syndrome. In a report dated February 15, 2017, Dr. Valentino opined

3

that the above-mentioned injuries were apportioned to the work injury of June 18, 2016 by direct
cause and aggravation. He noted that the mechanism of injury was torsional/twisting.
Dr. Valentino concluded that appellant was unable to return to work in an unrestricted fashion and
disability continued as a result of the work injury.
An x-ray of the lumbar spine dated November 7, 2016 revealed mild levoscoliosis and
slight degenerative disc disease at L5-S1 without significant subluxation.
In a statement dated March 3, 2017, appellant’s supervisor, W.T., noted that on June 18,
2016 he observed appellant in discomfort while in the maintenance department. Appellant
reported that the pain would pass and continued to work. W.T. advised that later in the afternoon
appellant reported experiencing a lot of back pain and she could hardly stand. Appellant refused
to go to the hospital, but requested to go home. W.T. noted that appellant had not sustained an
accident or traumatic injury, rather her back pain became progressively worse throughout the tour
while performing her normal duties.
By decision dated March 23, 2017, an OWCP hearing representative affirmed the
August 22, 2016 decision, as modified. The hearing representative found that appellant had
established both components of fact of injury, but denied the claim finding that she had failed to
establish causal relationship.
On April 19, 2017 appellant, through counsel, requested reconsideration and submitted
additional medical evidence. He asserted that a new March 23, 2017 report from Dr. Valentino
should be read in conjunction with his prior reports, particularly his February 15, 2017 report.
Counsel further noted that Dr. Valentino’s latest report explained how appellant’s low back
condition had been aggravated by the work incident on June 18, 2016.
In the March 23, 2017 report, Dr. Valentino provided a follow-up narrative to his
February 15, 2017 report. He again noted the mechanism of injury after which appellant developed
low back pain radiating into the legs, numbness, weakness, and neck pain radiating into both arms.
Dr. Valentino noted that diagnostic studies showed hypertrophic degenerative changes in the
lumbar spine and diffuse facet arthropathy. He noted that the MRI scan of the cervical spine
revealed bulges at C4-5, C6-7, and C7-T1. Dr. Valentino advised that these changes could not be
apportioned to the traumatic injury, rather they were chronic changes exacerbated by trauma. He
indicated that the mechanism of torsional rotation resulted in increased inflammation, which led
to ongoing radiating neck and low back pain.
By decision dated July 10, 2017, OWCP denied appellant’s request for reconsideration as
the evidence submitted was insufficient to warrant a merit review.
On August 3, 2017 appellant, through counsel, again requested reconsideration. Counsel
referenced appellant’s statement of July 22, 2017, which noted that Dr. Valentino’s reports were
based on an accurate history. He indicated that her supervisor’s portrayal of the June 18, 2016
employment incident was inaccurate and the supervisor who had filled out the employee’s portion
of the Form CA-1 had incorrectly noted appellant’s account of what had occurred on that day.
Counsel indicated that her supervisor’s statement that she had prior symptomology in her back
was erroneous. He asserted that appellant’s written statement unequivocally showed that

4

Dr. Valentino’s opinions were based upon an accurate history. Counsel indicated that OWCP was
misguided by fabrications made by the supervisor. He advised that causal connection had been
established and the claim should therefore be accepted.
In statements dated July 22 and 28, 2017, appellant indicated that she had not prepared the
Form CA-1 nor had she signed it. She noted that her interview was conducted over the telephone
because she was unable to walk for a period of time after the incident. Appellant advised that,
when relaying the circumstances surrounding the incident, M.M. failed to include in the report that
when driving a loaded forklift you must drive in reverse and twist your body because they are not
equipped with rear view mirrors or cameras. She indicated that M.M. ignored her statement and
erroneously noted that she was stooping and bending. Appellant reported that prior to this incident
she never sustained or sought treatment for a back injury.
By decision dated November 1, 2017, OWCP denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7

3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

5

ANALYSIS
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue on reconsideration before OWCP was whether appellant had met her
burden of proof to establish causal relationship, which is an issue that must be resolved by
competent medical evidence.
On reconsideration counsel asserted that Dr. Valentino’s reports were based on an accurate
history of injury and his opinions were sufficient, when read in conjunction with his prior reports
to establish causal relationship. Neither of counsel’s requests for reconsideration established that
OWCP erroneously applied or interpreted a specific point of law or advanced a relevant legal
argument not previously considered by OWCP. Thus, appellant is not entitled to a review of the
merits based on the first and second requirements under section 10.606(b)(3).8
Appellant also failed to submit relevant and pertinent new evidence in support of her
request for reconsideration. The April 19, 2017 request for reconsideration was accompanied by
Dr. Valentino’s March 23, 2017 report. In this report, Dr. Valentino noted that the chronic changes
in appellant’s cervical and lumbar spine were not caused by a traumatic injury, but were
exacerbated by the trauma. He explained that the mechanism of “torsional rotation” resulted in
increased inflammation, which led to ongoing radiating neck and low back pain. In its July 10,
2017 nonmerit decision, OWCP found that Dr. Valentino’s March 23, 2017 report was similar to
his February 15, 2017 report, yet contradictory. It concluded that the March 23, 2017 report was
cumulative and substantially similar to evidence already in the record and, therefore, did not
warrant reopening the case for further merit review. The Board has long held that evidence that
repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.9 The Board finds that OWCP properly declined to reopen
the record in response to appellant’s submission of Dr. Valentino’s March 23, 2017 report, as it
did not constitute relevant and pertinent new evidence on the issue of causal relationship.
Accordingly, appellant is also not entitled to a review of the merits of her claim based on the third
above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s April 19 and August 3, 2017
requests for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 10.606(b)(3)(i) and (ii).

9
See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

6

ORDER
IT IS HEREBY ORDERED THAT the November 1 and July 10, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

